DETAILED ACTION
The current office action is in response to the communication filed on 10/11/21.
The applicant amended claim 1 and added claims 2-20 in the Preliminary Amendment received on 3/18/22.
Claims 1-20 are pending.
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:
The limitation “…wherein the one or more computing devices comprise at least at second hardware processor…” in claim 1, lines 8-9, should be “…wherein the one or more computing devices comprise at least [[at]] a second hardware processor…” (emphasis added) in order to resolve the typographical error in the limitation. Appropriate correction is required.
The limitation “…wherein the first file existed at a first time in a native format in stored in the client computing device…” in claim 1, lines 20-21, should be “…wherein the first file existed at a first time in a native format  and was stored in the client computing device…” (emphasis added) in order to resolve the typographical error in the limitation. Appropriate correction is required.
Typically abbreviations/acronyms are used after an expansion is provided to the abbreviations/acronyms. However, in claims 8 and 17, “ID” is used before it is expanded. It is suggested to use expansions before using their abbreviations/acronyms. Appropriate correction is required.
The limitation “…the second drive stores the a first version of the first file that existed at the first time…” in claim 8, lines 4-5, should be “…the second drive stores the  version of the first file that existed at the first time…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…the first storage location of the first version of the first file that existed at the first time…” in claim 8, lines 5-6, should be “…the first storage location of the version of the first file that existed at the first time…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…a first storage location of a first copy the first file in the first drive…” in claim 11, lines 15-16, should be “…a first storage location of a first copy of the first file in the first drive…” (emphasis added) in order to resolve the typographical error in the limitation. Appropriate correction is required.
The limitation “…a computing system that stores a first version of the first file that existed at the first time…” in claim 17, lines 2-3, should be “…a computing system that stores  the version of the first file that existed at the first time…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…the second drive stores a first version of the first file that existed at the first time…” in claim 17, lines 4-5, should be “…the second drive stores  the version of the first file that existed at the first time…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the client computing device” in lines 19, 21, 31, 32 and 47. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the client computing device” refers to “a client computing device” recited in claim 1, line 3, to “a client computing device” recited in claim 1, lines 6-7, or to different/distinct client computing devices.
Claim 1 recites the limitation “the first file” in lines 20, 25, 26, 27, 28-29, 30, 33, 35, 37, 39, 40, 42 and 44. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the first file” refers to “a first file” recited in claim 1, lines 4-5, to “a first file” recited in claim 1, line 20, or to different/distinct first files.
Claim 1 recites the limitation “the native format” in lines 43 and 45. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the native format” refers to “a native format” recited in claim 1, line 8, to “a native format” recited in claim 1, lines 20-21, to “a native format” recited in claim 1, line 29, or to different/distinct native formats.
Claim 2 recites the limitation “the first file” in line 3. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the first file” refers to “a first file” recited in claim 1, lines 4-5, to “a first file” recited in claim 1, line 20, or to a different/distinct first file.
Claim 3 recites the limitation “the client computing device” in lines 4-5 and 10. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the client computing device” refers to “a client computing device” recited in claim 1, line 3, to “a client computing device” recited in claim 1, lines 6-7, or to different/distinct client computing devices.
Claim 3 recites the limitation “the stub” in line 6. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the stub” refers to “a first stub” recited in claim 1, line 24, to “a second stub” recited in claim 1, line 35, or to a different/distinct stub.
Claim 4 recites the limitation “the first file” in lines 4, 5, 6, 8 and 9. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the first file” refers to “a first file” recited in claim 1, lines 4-5, to “a first file” recited in claim 1, line 20, or to different/distinct first files.
Claim 4 recites the limitation “the second stub” in line 12. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the second stub” refers to “a second stub” recited in claim 1, line 25, to “a second stub” recited in claim 4, line 9, or to a different/distinct second stub.
Claim 5 recites the limitation “the first file” in line 3. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the first file” refers to “a first file” recited in claim 1, lines 4-5, to “a first file” recited in claim 1, line 20, or to a different/distinct first file.
Claim 6 recites the limitation “the first file” in line 3. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the first file” refers to “a first file” recited in claim 1, lines 4-5, to “a first file” recited in claim 1, line 20, or to a different/distinct first file.
Claim 6 recites the limitation “the client computing device” in line 4. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the client computing device” refers to “a client computing device” recited in claim 1, line 3, to “a client computing device” recited in claim 1, lines 6-7, or to a different/distinct client computing device.
Claim 6 recites the limitation “the native format” in line 5. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the native format” refers to “a native format” recited in claim 1, line 8, to “a native format” recited in claim 1, lines 20-21, to “a native format” recited in claim 1, line 29, or to a different/distinct native format.
Claim 7 recites the limitation “the client computing device” in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the client computing device” refers to “a client computing device” recited in claim 1, line 3, to “a client computing device” recited in claim 1, lines 6-7, or to different/distinct client computing devices.
Claim 8 recites the limitation “the first file” in lines 2, 4 and 6. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the first file” refers to “a first file” recited in claim 1, lines 4-5, to “a first file” recited in claim 1, line 20, or to different/distinct first files.
Claim 10 recites the limitation “the first file” in line 2. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the first file” refers to “a first file” recited in claim 1, lines 4-5, to “a first file” recited in claim 1, line 20, or to a different/distinct first file.
Claim 11 recites the limitation “the native format” in lines 11, 33 and 35. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the native format” refers to “a native format” recited in claim 11, line 5, to “a native format” recited in claim 11, lines 9-10, or to different/distinct native formats.
Claim 14 recites the limitation “the second stub” in line 10. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the second stub” refers to “a second stub” recited in claim 11, line 25, to “a second stub” recited in claim 14, line 7, or to a different/distinct second stub.
Claim 15 recites the limitation “the native format” in line 5. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the native format” refers to “a native format” recited in claim 11, line 5, to “a native format” recited in claim 11, lines 9-10, or to a different/distinct native format.
Claim 20 recites the limitation “the native format” in line 13. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the native format” refers to “a native format” recited in claim 20, line 5, to “a native format” recited in claim 20, line 11, or to a different/distinct native format.
Claim 20 recites the limitation “the native format” in lines 33 and 35. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the native format” refers to “a native format” recited in claim 20, line 5, to “a native format” recited in claim 20, line 11, to “a native format” recited in claim 20, line 21, or to different/distinct native formats.
Claim 20 recites the limitation “the second drive” in lines 13, 29, 31 and 32. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the second drive” refers to “a second drive” recited in claim 20, lines 2-3, to “a second drive” recited in claim 20, line 11, or to different/distinct second drives.
Claim 20 recites the limitation “the first drive” in lines 14, 15, 17-18, 19-20, 21 and 26. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the first drive” refers to “a first drive” recited in claim 20, line 2, to “a first drive” recited in claim 20, line 10, or to different/distinct first drives.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Nallathambi et al.” (US PGPUB 2014/0108351) (Hereinafter Nallathambi).
With respect to claim 1, Nallathambi teaches a networked information management system (Fig. 1A, [0061]) comprising:
a client computing device (client computing device 102; Fig. 1A, [0061]) having one or more first hardware processors ([0066]-[0067]), wherein the client computing device executes an application that generated a first file (client computing device 102 has one or more applications 110 (e.g., software applications) executing thereon which generate and manipulate the data; Fig. 1A, [0071]); and
one or more computing devices (primary storage device(s) 104 and secondary storage device(s) 108; Fig. 1A, [0074]-[0075], [0090]) in communication with a client computing device (client computing devices 102 is associated with and/or in communication with one or more of the primary storage devices 104 and secondary storage device(s) 108; Fig. 1A, [0084], [0093]) having at least a first hardware processor that stores primary data in a native format (primary data 112 is production data or other “live” data generated by the operating system and other applications 110 residing on a client computing device 102. Primary data 112 is generally in the native format of the source application 110; Fig. 1A, [0075]-[0076]), wherein the one or more computing devices comprise at least at second hardware processor and one or more secondary storage devices that store one or more secondary copies of the primary data (primary data 112 is stored on the primary storage device(s) 104 and is organized via a file system supported by the client computing device 102. Primary data 112 is generally in the native format of the source application 110. One or more secondary storage computing devices 106 and one or more secondary storage devices 108 are configured to create and store one or more secondary copies 116 of the primary data 112 and associated metadata; Fig. 1A, [0075]-[0076], [0090]), the one or more secondary storage devices including at least a first drive that stores the one or more secondary copies in the native format (primary data 112 is stored on the primary storage device(s) 104 and is organized via a file system supported by the client computing device 102. Primary data 112 is generally in the native format of the source application 110; Fig. 1A, [0075]-[0076], [0078], [0085]), and at least a second drive that stores the one or more secondary copies in a secondary copy format that is different than the native format (one or more secondary storage computing devices 106 and one or more secondary storage devices 108 are configured to create and store one or more secondary copies 116 of the primary data 112 and associated metadata. A secondary copy 116 mis stored in a backup or archive format, or in some other format different than the native source application format or other primary data format; Fig. 1A, [0090], [0095], [0099], [0101]), wherein read times of the second drive are slower than read times of the first drive (primary storage devices 104 have relatively fast I/O times and/or are relatively expensive in comparison to the secondary storage devices 108; Fig. 1A, [0078], [0085], [0095]), wherein the one or more computing devices are configured with computer-executable instructions that, when executed, cause the one or more computing devices to:
process a first request received from the client computing device to restore a version of a first file, wherein the first file existed at a first time in a native format in stored in the client computing device, but is no longer stored in the client computing device (primary data 112 is an initial or first stored copy of data generated by the source application 110. Client computing device 102 can access primary data 112 from the primary storage device 104 by making conventional file system calls via the operating system; Fig. 1A, [0076]-[0079], [0097]);
identify a first snapshot stored in the first drive of the one or more secondary storage devices that is associated with the first time and that includes a first stub corresponding to the first file, wherein the first stub references a first copy of the first file stored in a first storage location in the first drive (client computing device 102 can access primary data 112 from the primary storage device 104 by making conventional file system calls via the operating system using metadata; Fig. 1A, [0076]-[0084], [0191]-[0193]); 
retrieve the first copy of the first file from the first storage location in the first drive based on the first stub, wherein the first copy of the first file is stored in the first storage location in the first drive in a native format (client computing device 102 can access primary data 112 from the primary storage device 104 by making conventional file system calls via the operating system using metadata; Fig. 1A, [0075]-[0085]);
transmit the first copy of the first file retrieved from the first storage location in the first drive to the client computing device (client computing device 102 can access primary data 112 from the primary storage device 104 by making conventional file system calls via the operating system using metadata; Fig. 1A, [0075]-[0085]);
process a second request received from the client computing device to restore a version of the first file that existed at a second time before the first time (secondary copy 116 can comprise a separate stored copy of application data that is derived from one or more earlier created, stored copies (e.g., derived from primary data 112 or another secondary copy 116. Secondary copies 116 are indexed so users can browse and restore at another point in time; Fig. 1A, [0094]-[0097]);
identify a second snapshot stored in the first drive that is associated with the second time and that includes a second stub corresponding to the first file, wherein the second stub references a second storage location of a second copy of the first file in the second drive, wherein the second copy of the first file is transferred to the second drive with read times that are slower than the first drive when a change occurs in the first file between the first and second snapshots (secondary copy 116 can comprise a separate stored copy of application data that is derived from one or more earlier created, stored copies (e.g., derived from primary data 112 or another secondary copy 116. Secondary copies 116 are indexed so users can browse and restore at another point in time. After creation of a secondary copy 116 representative of certain primary data 112, a pointer or other location indicia (e.g., a stub) may be placed in primary data 112, or be otherwise associated with primary data 112 to indicate the current location on the secondary storage device(s) 108; Fig. 1A, [0094]-[0097], [0191]-[0193]);
retrieve the second copy of the first file from the second storage location in the second drive based on the second stub (secondary copy 116 can comprise a separate stored copy of application data that is derived from one or more earlier created, stored copies (e.g., derived from primary data 112 or another secondary copy 116. Secondary copies 116 are indexed so users can browse and restore at another point in time. After creation of a secondary copy 116 representative of certain primary data 112, a pointer or other location indicia (e.g., a stub) may be placed in primary data 112, or be otherwise associated with primary data 112 to indicate the current location on the secondary storage device(s) 108; Fig. 1A, [0094]-[0097], [0208]), wherein the second copy of the first file is stored in the second storage location in the second drive in the secondary copy format that is different than the native format (one or more secondary storage computing devices 106 and one or more secondary storage devices 108 are configured to create and store one or more secondary copies 116 of the primary data 112 and associated metadata. A secondary copy 116 mis stored in a backup or archive format, or in some other format different than the native source application format or other primary data format; Fig. 1A, [0090], [0095], [0099], [0101]);
convert the second copy of the first file retrieved from the second storage location from the secondary copy format to a converted first file in the native format; and transmit the converted first file to the client computing device (secondary copy 116 can comprise a separate stored copy of application data that is derived from one or more earlier created, stored copies (e.g., derived from primary data 112 or another secondary copy 116. Secondary copies 116 are indexed so users can browse and restore at another point in time; Fig. 1A, [0091], [0094]-[0097], [0099], [0208]).

With respect to claim 2, Nallathambi teaches the networked information management system of Claim 1, wherein the computer-executable instructions, when executed, further cause the one or more computing devices to shard the version of the first file that existed at the first time into a first file extent and a second file extent (a snapshot generally captures the directory structure of an object in primary data 112 such as a file or volume or other data set at a particular moment in time and may also preserve file attributes and contents; Fig. 1A, [0094]-[0097], [0191]-[0193]).

With respect to claim 3, Nallathambi teaches the networked information management system of Claim 2, wherein the computer-executable instructions, when executed, further cause the one or more computing devices to: determine that the second request received from the client computing device corresponds to the second file extent; identify the second snapshot stored in the first drive that includes the stub corresponding to the second file extent; retrieve the second file extent from the second drive based on the second stub; and transmit the retrieved second file extent to the client computing device (secondary copy 116 can comprise a separate stored copy of application data that is derived from one or more earlier created, stored copies (e.g., derived from primary data 112 or another secondary copy 116. Secondary copies 116 are indexed so users can browse and restore at another point in time. After creation of a secondary copy 116 representative of certain primary data 112, a pointer or other location indicia (e.g., a stub) may be placed in primary data 112, or be otherwise associated with primary data 112 to indicate the current location on the secondary storage device(s) 108; Fig. 1A, [0091], [0094]-[0097], [0191]-[0193]).

With respect to claim 4, Nallathambi teaches the networked information management system of Claim 1, wherein the computer-executable instructions, when executed, further cause the one or more computing devices to: receive an updated version of the first file; store the updated version of the first file in the first drive; determine that the first file has changed since a previous snapshot operation; store the updated version of the first file in the second drive; create a second stub corresponding to the updated version of the first file; and create a skeleton directory in the first drive, wherein the skeleton directory comprises the second stub (secondary copy 116 can comprise a separate stored copy of application data that is derived from one or more earlier created, stored copies (e.g., derived from primary data 112 or another secondary copy 116. Secondary copies 116 are indexed so users can browse and restore at another point in time. After creation of a secondary copy 116 representative of certain primary data 112, a pointer or other location indicia (e.g., a stub) may be placed in primary data 112, or be otherwise associated with primary data 112 to indicate the current location on the secondary storage device(s) 108. When files are modified, typically only the pointers which map to blocks are copied, not the blocks themselves. In some embodiments, for example in the case of “copy-on-write” snapshots, when a block changes in primary storage, the block is copied to secondary storage or cached in primary storage before the block is overwritten in primary storage. The snapshot mapping of file system data is also updated to reflect the changed block(s) at that particular point in time.; Fig. 1A, [0091], [0094]-[0097], [0191]-[0193]).

With respect to claim 5, Nallathambi teaches the networked information management system of Claim 4, wherein the computer-executable instructions, when executed, further cause the one or more computing devices to delete the updated version of the first file from the first drive (since an instance a data object or metadata in primary data 112 may change over time as it is modified by an application 110 (or hosted service or the operating system), the information management system 100 may create and manage multiple secondary copies 116 of a particular data object or metadata, each representing the state of the data object in primary data 112 at a particular point in time. Moreover, since an instance of a data object in primary data 112 may eventually be deleted from the primary storage device 104 and the file system, the information management system 100 may continue to manage point-in-time representations of that data object, even though the instance in primary data 112 no longer exists.; Fig. 1A, [0091], [0094]-[0097], [0191]-[0193], [0207]).

With respect to claim 6, Nallathambi teaches the networked information management system of Claim 1, wherein the computer-executable instructions, when executed, further cause the one or more computing devices to transmit the first copy of the first file retrieved from the first storage location to the client computing device without performing a conversion operation to convert the first copy of the first file into the native format (primary data 112 is stored on the primary storage device(s) 104 and is organized via a file system supported by the client computing device 102. Primary data 112 is generally in the native format of the source application 110. Client computing device 102 can access primary data 112 from the primary storage device 104 by making conventional file system calls via the operating system using metadata; Fig. 1A, [0075]-[0085]).

With respect to claim 7, Nallathambi teaches the networked information management system of Claim 1, wherein the first snapshot is stored in the first drive in association with the client computing device and an application executed by the client computing device (client computing device 102 can access primary data 112 from the primary storage device 104 by making conventional file system calls via the operating system using metadata. A snapshot generally captures the directory structure of an object in primary data 112 such as a file or volume or other data set at a particular moment in time and may also preserve file attributes and contents; Fig. 1A, [0076]-[0084], [0191]-[0193]).

With respect to claim 8, Nallathambi teaches the networked information management system of Claim 1, wherein the first stub comprises an indication of the first file, a product ID identifying a name of a computing system that stores the version of the first file that existed at the first time, a store ID identifying that the second drive stores the a first version of the first file that existed at the first time, a universally unique identifier (UUID) identifying the first storage location of the first version of the first file that existed at the first time in the second drive, and an indication of a time that the first snapshot was taken (metadata generally includes information about data objects or characteristics associated with the data objects. Metadata can include, without limitation, one or more of the following: the data owner (e.g., the client or user that generates the data), the last modified time (e.g., the time of the most recent modification of the data object), a data object name (e.g., a file name), a data object size (e.g., a number of bytes of data), information about the content (e.g., an indication as to the existence of a particular search term), to/from information for email (e.g., an email sender, recipient, etc.), creation date, file type (e.g., format or application type), last accessed time, application type (e.g., type of application that generated the data object), location/network (e.g., a current, past or future location of the data object and network pathways to/from the data object), frequency of change (e.g., a period in which the data object is modified), business unit (e.g., a group or department that generates, manages or is otherwise associated with the data object), and aging information (e.g., a schedule, such as a time period, in which the data object is migrated to secondary or long term storage), boot sectors, partition layouts, file location within a file folder directory structure, user permissions, owners, groups, access control lists [ACLs]), system metadata (e.g., registry information), combinations of the same or the like; Fig. 1A, [0081]-[0082], [0208]).

With respect to claim 9, Nallathambi teaches the networked information management system of Claim 1, wherein the first drive forms at least a portion of a first type of file system, and wherein the second drive forms at least a portion of a second type of file system (primary data 112 is stored on the primary storage device(s) 104 and is organized via a file system supported by the client computing device 102. Secondary copies 116 can be stored in a different format (e.g., backup, archive, or other non-native format) than primary data 112. For this or other reasons, secondary copies 116 may not be directly useable by the applications 110 of the client computing device 102, e.g., via standard system calls or otherwise without modification, processing, or other intervention by the information management system 100; Fig. 1A, [0075], [0079], [0095], [0099]).

With respect to claim 10, Nallathambi teaches the networked information management system of Claim 1 further comprising determining that a change occurred in the first file between the first and second snapshots before accessing the second drive, wherein the read times of the second drive are slower than the read times of the first drive (secondary copy 116 can comprise a separate stored copy of application data that is derived from one or more earlier created, stored copies (e.g., derived from primary data 112 or another secondary copy 116. Secondary copies 116 are indexed so users can browse and restore at another point in time. After creation of a secondary copy 116 representative of certain primary data 112, a pointer or other location indicia (e.g., a stub) may be placed in primary data 112, or be otherwise associated with primary data 112 to indicate the current location on the secondary storage device(s) 108. When files are modified, typically only the pointers which map to blocks are copied, not the blocks themselves. In some embodiments, for example in the case of “copy-on-write” snapshots, when a block changes in primary storage, the block is copied to secondary storage or cached in primary storage before the block is overwritten in primary storage. The snapshot mapping of file system data is also updated to reflect the changed block(s) at that particular point in time. Secondary copies 116 may be stored in relatively slow and/or low cost storage (e.g., magnetic tape); Fig. 1A, [0078], [0085], [0091], [0094]-[0097], [0191]-[0193], [0205]).

The limitations of claims 11-19 are rejected in the analysis of claims 1-4 and 6-10 respectively and these claims are rejected on that basis.
The limitations of claim 20 are rejected in the analysis of claim 1 above and this claim is rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Rybczyk et al. US 2019/0310920. Discloses pre-fetching and staging restore data in a multi-tiered backup data storage system.
Cannon. US 2003/0154220. Discloses restoring data from a storage hierarchy to a client station.
Shimada et al. US 2011/0035409. Discloses recalling a file by an application on a client that utilizes a hierarchical storage.
Tsaur et al. US 2010/0169594. Discloses periodically creating a primary backup copy of data stored on a storage system.
Bender et al. US 2011/0145196. Discloses performing a backup of a stub object located on a file system.
Chakravarthy et al. US 11,221,983. Discloses restoring backup files.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
August 30, 2022